                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA
                                  OMAHA DIVISION

HALLIE BABCOCK,                                  )
                                                 )
               Plaintiff,                        )          Case No. 8:18-CV-00183
                                                 )
                                                 )
        v.                                       )
                                                 )
MEDTRONIC USA, INC.,                             )
                                                 )
               Defendant.                        )


ORDER GRANTING JOINT STIPULATION OF DISMISSAL WITHOUT PREJUDICE


        After reviewing the Parties’ Joint Stipulation of Dismissal without Prejudice, the Court

hereby Orders as follows:

        Plaintiff Hallie Babcock’s claims that are or could have been asserted in the above-

captioned matter against Defendant Medtronic USA, Inc., are hereby dismissed without prejudice,

with each party to bear its own costs, expenses and attorneys’ fees.

               IT IS SO ORDERED.




         12/20/2018
Dated: ______________________
                                                       Senior United States District Judge




                                                 2
9067453 v1
